Citation Nr: 0519212	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
fractures of the pelvis with traumatic changes in the right 
sacroiliac joint, rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left tibia 
fracture with osteomyelitis and leg shortening, rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1945 to February 
1948, from August 1950 to March 1952, from July 1956 to April 
1959, and from April 1959 to February 1961.  

His service connected disabilities herein concerned are the 
result of his being struck by an automobile in late 1950.

Service connection is also in effect for laceration scars of 
the left leg and left eyebrow; hemorrhoids; and postoperative 
scar, subdural hygromata of the scalp, each evaluated as 
noncompensably disabling. 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

During the course of the current appeal, the RO increased the 
rating assigned for the left femur disability from 
noncompensably disabling to 10 percent disabling.  However, 
since this is not the maximum available, the issue remains on 
appeal.  AB. v. Brown, 6 Vet. App. 35 (1993).

In January 1988, the Board denied entitlement of service 
connection for degenerative arthritis of the cervical and 
lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

For many years, there have been VA and private medical 
opinions in the file reflecting that the veteran has 
involvement of his cervical and lumbar area and problems 
secondary to his service injuries.  He has not specifically 
raised those issues as separate service-connected 
disabilities, but it is abundantly clear that satisfactorily 
addressing this question remains integral to the equitable 
assessment of his actual impairment as a result of the 
service connected injuries.

There are several competent orthopedic evaluations of record.  
Also of record are statements from treating physicians.  And 
while the raw data included therein is generally helpful, the 
Board notes that there are some unresolved and adjudicatively 
pivotal incongruities.

For instance, in recent evaluations, one examiner has found 
no discrepancy in leg lengths.  Another VA examiner (on 
examination in July 2002), described a 1" shortening of the 
left leg with associated pelvic tilt and some mild worsening 
of his low back and left hip pain.  His representative has 
pointed out that he wears a special shoe to offset the leg 
length problems.  And still another recent statement from a 
private physician is of record identifying a 1.5" shortening 
of the leg along with musculoskeletal back pain.  Since one 
of the criteria for compensation is the actual degree of 
length discrepancy, this measurement becomes relevant.

It does not appear from the current evidence of record that 
the veteran has active osteomyelitis at present and he does 
not claim otherwise.

However, KM, D.C., reported in April 2002 that the veteran 
had been seen since May 1991 for cervical and low back 
problems including osseous deterioration in addition to 
pelvic area pain and discomfort.  Dr. M has submitted 
additional statements since then.

At the personal hearing held at the RO in February 2003, the 
veteran testified as to his constant low back and right hip 
pain.  He said that it made no difference if he was standing 
or sitting, he had pain which caused him to have problems 
walking, with lack of balance and in climbing stairs without 
railings.  He indicated that he had been impacted 
significantly at work as an electrician and eventually he 
retired.  

Several recent statements are of record from a physician 
associated with the VA wherein the veteran is regularly 
evaluated to the effect that the veteran's "left hip 
discomfort and osteoarthritis of the pelvis and hip is likely 
due to service related injury in 1950 rather than from the 
CVA he suffered in 1995".

In his substantive appeal, the veteran argues that his 
balance and other problems are all caused by the service-
connected disabilities and notes that the RO's dismissal of 
these as part of his service connected problem is at variance 
with the medical opinions of record.

On VA examination in August 2003, having been requested to 
compare the findings of record and reassess his impairment, 
the examiner noted the ranges of motion and that the veteran 
demonstrated no particular tenderness to palpation in the 
lumbar paraspinal muscle but had pain with pelvic compression 
and some tenderness over the anterior symphysis pubis 
primarily on the right.  Ankle jerks were trace bilaterally 
but symmetrical with reinforcement.  The examiner concluded 
that he had residuals of a right pelvic fracture, namely a 
fused right sacroiliac joint.  He had some very early changes 
in the right hip , but he found no left hip residuals.  He 
felt that there were no effects on the spine.  This is 
obviously at odds with prior evaluations of record.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

Because of the variance in pertinent medical evidence in the 
file, the Board finds that it is appropriate to return the 
case for additional development.  The case is remanded for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be encouraged to 
provide additional information from any 
physicians who have seen him for any 
orthopedic problems.  The RO should 
assist him in obtaining such records.

2.  The veteran should then be reexamined 
by an orthopedic specialist to determine 
all of the current dysfunction and other 
symptoms reflective of the veteran's 
inservice injuries.  A determination 
should be made as to leg lengths, the 
location of all osseous changes, 
radiation of pain and sensory changes, 
and specifically, the relationship 
between low and cervical back problems 
and his inservice injuries.  All 
necessary laboratory and other testing 
should be accomplished.  All evidence of 
record as well as a copy of this remand, 
should be made available to the examiner 
prior to evaluating the veteran's case.

3.  The case should then be reviewed by 
the RO and if the decision remains 
unsatisfactory, a SSOC should be prepared 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  The veteran need do nothing 
further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


